Citation Nr: 0408310	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-17 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
educational assistance calculated in the amount of $2,592.76, 
to include whether the debt was properly created.  

ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the benefit sought on appeal.  The 
appellant, the child of a veteran who had active service from 
November 1969 to December 1971 and who died in 
September 1995, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development in this case prior to final appellate 
review.  In this regard, the appellant has questioned the 
amount of her indebtedness to the VA, which arose as a result 
of her participation in a VA educational assistance program 
under Chapter 35, Title 38, United States Code.  More 
specifically, the appellant's indebtedness arose primarily as 
a result of her failure to successfully complete her 
schooling in the fall of 2001.  The appellant does not 
dispute the amount of the overpayment from the fall of 2001 
semester, but does question the amount of her benefit 
entitlement for the spring 2002 semester.  The amount the 
appellant was entitled to receive for the spring 2002 
semester has been included in the calculations in arriving at 
the amount of the overpayment at issue.  

The appellant contends that in the spring 2002 semester she 
attempted and completed 13 units.  In support of her 
contention she submitted a copy of an official undergraduate 
transcript.  However, the appellant's school certified that 
she completed 10 hours for a three-quarter time rate.  The 
appellant contends that she should have been paid at a full-
time rate based on completing 13 hours.  

While the RO was clearly correct in paying the appellant at 
the three-quarter rate based on the certification from the 
appellant's school, the RO has not explained to the appellant 
why she was paid at a three-quarter rate rather than a full-
time rate.  It is not clear whether the certification from 
the school is incorrect or whether the certification involves 
the fact that one of the courses the appellant attempted in 
the spring semester was a course repeated from the first 
semester.  

In addition, it is not clear what effect, if any, the 
provisions of 38 C.F.R. § 21.3130(c)(2) may have in this 
case.  That regulation provides that:  "A school standard of 
progress may permit a student to repeat a course or portion 
of a course in which he or she has done poorly.  VA considers 
the repeat courses to be part of the program of education.  
VA will make no payment for courses or training if the 
courses or training are not part of the eligible person's 
program of training."  In any event, given the evidence 
submitted by the appellant, the Board is of the opinion that 
the RO should obtain a further explanation or certification 
from the appellant's school regarding the hours completed for 
her spring 2002 semester or provide an explanation to the 
appellant as to why that certification is correct.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the appellant if 
further action on her part is required.  Accordingly, this 
case is REMANDED for the following action:  

The RO should either provide the 
appellant with an explanation with 
supporting documentation as to why her 
school's certification for the spring 
2002 semester is correct or request a 
clarification from the appellant's school 
as to why the school certified 10 hours 
when the appellant's transcript reflects 
13 hours.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant unless she is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


